In an action by a general contractor against a subcontractor, and the surety on the latter’s performance bond, to recover damages for breach of contract, in that the subcontractor failed to proceed diligently in the performance of its work, the jury found in favor of plaintiff both on its claim and on the subcontractor’s two counterclaims. Judgment, entered on the verdict of a jury in favor of plaintiff, unanimously affirmed, with costs. No opinion. Present — Lewis, P. J., Carswell, Johnston, Adel and Sneed, JJ. [See post, p. 854.]